SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

997
CA 13-01392
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


DEVON FAISON AND TIERRA FAISON, AN INFANT, BY
HER PARENT AND NATURAL GUARDIAN, KIMBERLY
BARNETT, PLAINTIFFS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

LEE LUONG, DEFENDANT,
JAMES L. CUYLER AND GEORGIA CUYLER,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


BURGIO, KITA, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (John J.
Ark, J.), entered June 4, 2013. The order denied the cross motion of
defendants James L. Cuyler and Georgia Cuyler for partial summary
judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Faison v Luong ([appeal No. 1] ___ AD3d ___
[Nov. 14, 2014]).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court